UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1573



MARGARET I. ENDRES, for Joseph Endres
(deceased),

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
CONSOLIDATION COAL COMPANY,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-624-BLA)


Submitted:   September 25, 2001           Decided:   October 15, 2001


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


C. Patrick Carrick, Morgantown, West Virginia, for Petitioner.
William S. Mattingly, JACKSON & KELLY, P.L.L.C., Morgantown, West
Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Margaret I. Endres, the widow of Joseph Endres, petitions for

review of a decision of the Benefits Review Board (Board) affirming

the administrative law judge’s decision to deny her claim for black

lung benefits. Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.   Doss v. Director, Office of Workers’ Compensation

Programs, 53 F.3d 654, 658 (4th Cir. 1995). Accordingly, we affirm

on the reasoning of the Board.    See Endres v. Consolidation Coal

Co., BRB No. 00-624-BLA (B.R.B. Apr. 6, 2001).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2